Title: To James Madison from John Armstrong, Jr., 21 October 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 21 October 1807.

I have had the honor of receiving your dispatch of the 2d. of August last, enclosing a copy, of a letter from Lt. Smoot to the Secretary at war and one from you on the same subject to Mr. Feronda.
You will see by my letter to the Prince of Masserano a copy of which is hereto annexed, that I have lost no time in conveying to that Ambassador, the intelligence received, with regard to West florida, but that I have not thought it adviseable to connect with it any remonstrance on the obstruction given to the passage of the public arms from the town of Mobille to fort Stoddart.  For this omission I had two reasons, 1st. because, had I mentioned both circumstances together, that of the meditated insurrection would, in all probability, have been considered as meer artifice, and meant only to favor Some proposition with regard to the other; and 2d.  because the business of the arms may be usefully employed with this Government when (after knowing the issue of our negociation in England) I am enabled to resume with Mr. Champagny the general subject of our controversy with Spain.  I have the honor to be, Sir, with very great respect Your Most Obedient humble Servant

John Armstrong


P. S.
Dr. Bullus arrived this morning from London, and brought with him a letter from our Ministers at that Court, dated the 10th. instant.  In this they inform me, that "Mr. Monroe’s remonstrances had failed to produce an arrangement of the interest in question: that the pressure had terminated in a decision of the British Government (which had been officially announced) to send a Minister to the United-States with full powers to adjust the business; that it was understood that this Minister would be sent for this special object, but that they had not been advised of either the person to be employed, or the extent that would be given to his powers."  Not believing with these Gentlemen that "these circumstances rendered it impossible to form a Satisfactory opinion of the result of the measure" if by "the measure" they meant the negociation, and being compelled not only to form, but to give an opinion of some kind with regard to this very result; I have transmitted one to the Minister of Exterior Relations of this Governmt. in the following words "that the negociation had terminated without yielding to the United-States the reparation which they had required."
As there is no longer any thing to prevent me from resuming my correspondence with Mr. de Champagny, as well with regard to the Nov. decree, as the Spanish Controversy, I shall proceed instantly with both.

